Appellant urges the insufficience of the testimony, and in view of his motion we have again reviewed it. As we understand appellant, he claims that Alvie Baker bought the whiskey, if at all, with money furnished him by other parties and that Baker received no profit for his part in the transaction. We do not see how this could avail appellant. If so, then the matter of evading this law would be thus made easy. A group of men who wanted whiskey would get some friend or other person, without profit, to go and buy it from one who was selling it in violation of law, — prove that the purchaser was making no profit in the transaction and the accused go unwhipped of justice. There is no soundness in the contention. Baker testified positively that he bought a quart of liquor from appellant and gave him three dollars for it. In all the surroundings he was corroborated by other witnesses. The fact that appellant's testimony combated the truth of that for the State, never furnishes this court sufficient ground for reversing a case on the lack of testimony. It is the province of the jury to reconcile conflicts in the testimony if they can, and if they cannot and they accept that of the State as true, we recognize their right to do so.
The motion for rehearing will be overruled.
Overruled. *Page 638